Name: Council Decision (CFSP) 2016/2238 of 12 December 2016 amending Decision 2010/452/CFSP on the European Union Monitoring Mission in Georgia, EUMM Georgia
 Type: Decision
 Subject Matter: international affairs;  Europe;  cooperation policy
 Date Published: 2016-12-13

 13.12.2016 EN Official Journal of the European Union L 337/15 COUNCIL DECISION (CFSP) 2016/2238 of 12 December 2016 amending Decision 2010/452/CFSP on the European Union Monitoring Mission in Georgia, EUMM Georgia THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 28 and Articles 42(4) and 43(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 12 August 2010, the Council adopted Decision 2010/452/CFSP (1), which extended the European Union Monitoring Mission in Georgia (EUMM Georgia or the Mission), established by Council Joint Action 2008/736/CFSP (2). Decision 2010/452/CFSP expires on 14 December 2016. (2) Following the 2016 Strategic Review, EUMM Georgia should be extended for a further period of two years. (3) Decision 2010/452/CFSP should be amended accordingly. (4) The Mission will be conducted in the context of a situation which may deteriorate and could impede the achievement of the objectives of the Union's external action as set out in Article 21 of the Treaty, HAS ADOPTED THIS DECISION: Article 1 Decision 2010/452/CFSP is amended as follows: (1) in Article 14(1), the following subparagraph is added: The financial reference amount intended to cover the expenditure related to the Mission between 15 December 2016 and 14 December 2017 shall be EUR 18 000 000.; (2) in Article 18, the second paragraph is replaced by the following: It shall expire on 14 December 2018.. Article 2 This Decision shall enter into force on the date of its adoption. It shall apply from 15 December 2016. Done at Brussels, 12 December 2016. For the Council The President F. MOGHERINI (1) Council Decision 2010/452/CFSP of 12 August 2010 on the European Union Monitoring Mission in Georgia, EUMM Georgia (OJ L 213, 13.8.2010, p. 43). (2) Council Joint Action 2008/736/CFSP of 15 September 2008 on the European Union Monitoring Mission in Georgia, EUMM Georgia (OJ L 248, 17.9.2008, p. 26).